Citation Nr: 1433125	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Wieneck, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, reopening and confirming a November 2008 denial of entitlement to service connection for a low back condition and a January 2008 denial of entitlement to service connection for tinnitus.

In December 2010, VA received a claim from the Veteran seeking to reopen his previously denied claims for entitlement to service connection for the above-cited conditions.  The RO reopened these claims and continued its denial in its March 2011 rating decision.  In response, the Veteran filed a notice of disagreement (NOD) in May 2011 and the RO issued a Statement of the Case (SOC) in July 2011.  The Veteran completed the appeal by submitting a substantive appeal, VA Form 9 in August 2011, in accordance with the provisions of 38 C.F.R. § 20.202.

With the exception of an Appellant's Brief, dated May 2014, a review of the Virtual VA electronic storage system, as well as the Veterans Benefits Management System (VBMS), does not reveal any additional, relevant records which are not currently associated with the paper claims folder.


FINDINGS OF FACT

1.  The November 2008 RO decision denying the claim of entitlement to service connection for a low back condition was not appealed and is final.

2.  The January 2008 RO decision denying the claim of entitlement to service connection for tinnitus was not appealed and is final.

3.  Evidence received since the November 2008 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for a low back condition, and raises a reasonable possibility of substantiating such claim.

4.  Evidence received since the January 2008 RO decision is new and relates to an unestablished fact necessary to substantiate the merits of a claim for entitlement to service connection for tinnitus, and raises a reasonable possibility of substantiating such claim.

5.  The most probative evidence of record shows that the Veteran does not currently suffer from a low back condition that manifested during, or as a result of, active military service.

6.  The most probative evidence of record shows that the Veteran does not currently suffer from tinnitus that manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The November 2008 RO decision denying the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The January 2008 RO decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. §§ 7105 (West 2002);        
38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence has been received and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

6.  The criteria for establishing entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the Veteran in December 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, information concerning why the claims were previously denied, and information concerning the evidence necessary to reopen the claims.  Consequently, the Board finds that adequate notice was provided regarding the Veteran's claims to reopen.

As for the original claims for service connection, the letter provided to the Veteran in December 2010 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also provided general notice as to how VA assigns the proper disability rating and effective date.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.        
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As detailed below, the Veteran's claims are reopened.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran was afforded VA examinations in March 2011 (audiological) and February 2012 (back).  The Board finds that the examinations and opinions are adequate because the examiners reviewed the claims file, considered the contentions of the Veteran, examined the Veteran, and supported their opinions with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  VA has the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Finally, the claims file includes statements from the Veteran, his representative, his private physicians, and his mother, A.C.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Facts and Analysis

Although the RO reopened the claim in March 2011, the Board is required to consider whether new and material evidence has been presented.  If so, the merits of the claim can then be considered.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim for service connection for a low back condition was previously denied in a November 2008 rating decision because there was no evidence that his low back condition was caused by, or aggravated by, active service.  The Veteran's claim for service connection for tinnitus was previously denied in a January 2008 rating decision because there was no evidence of a clinical diagnosis of tinnitus or that his tinnitus was caused by, or aggravated by, active service.  Therefore, for the evidence to be new and material in this case, it should address the reasons for the previous denials or raise a reasonable possibility of substantiating the Veteran's claim.

With that having been said, the Board finds that new and material evidence has been submitted pertaining to the November 2008 denial of entitlement to service connection for a low back condition and pertaining to the January 2008 denial of entitlement to service connection for tinnitus.  

With regards to the low back condition and tinnitus, the Veteran submitted his own statement and a statement from his mother, A.C.  In his statement, the Veteran reported that the ringing in his ears began in 1961 after he went through an obstacle course, stopped to rest by a concrete bunker and an explosive charge went off and "really messed up" his hearing.  In addition, the Veteran reported that his back injury occurred while playing football on active duty in Germany and that he has had back pain ever since.  A.C. reported that her son stayed with her for 60 days immediately following his discharge from active service in 1963 and that during his stay, she observed her son "had a back injury that kept him up most nights and made it difficult to get going in the morning."  She also reported a conversation where the Veteran told her that "the ringing in his ears would not stop."  Her son also told her that "he was going through [an] obstacle course and was exhausted and crawled up to a concrete bunker to rest and they set off an explosive charge and it hurt his ears...[t]o this day he still has ringing in his ears."  She also reported that her son told her about injuring his back after being tackled during a football game in Germany and that "[h]e said every morning after that it would be sore and hard to move when he first got up."  The Veteran also submitted a statement from his private physician, B. W. M.D., relating the Veteran's low back condition to a service related back injury in 1962.  

The above evidence suggests a potential relationship between the Veteran's military service and both his low back condition and tinnitus, and addresses one of the reasons for the previous denial of the Veteran's claims, namely, the lack of evidence that his low back condition and tinnitus were caused by, or aggravated by, active service.  This evidence is presumed credible for purposes of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 513.

The Veteran also received a VA audiology exam in October 2010 diagnosing him with bilateral tinnitus.  This record has been associated with the claims file and addresses the second reason for the previous denial of entitlement to service connection for tinnitus, namely, a lack of evidence of a clinical diagnosis of tinnitus.

The Board finds that the evidence received since the January 2008 rating decision denying entitlement to service connection for tinnitus, at a minimum, raises a reasonable possibility of substantiating the Veteran's claim.  As such the claim is reopened.

The Board finds that the evidence received since the November 2008 rating decision denying entitlement to service connection for a low back condition, at a minimum, raises a reasonable possibility of substantiating the Veteran's claim.  As such the claim is reopened.

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)(2013).

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. §3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under      
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Facts and Analysis

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed the evidence of record, and considered it in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is not warranted.

The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  Thus, the element of the presence of a current disability has been met.

In regard to an in-service event, the Veteran contends that he sustained acoustic trauma from an explosive charge shortly after completing an obstacle course in Fort Carson, Colorado.  The Board also observes that the Veteran's DD-214 lists his military occupational specialty (MOS) as "Pioneer" and documents that this MOS most similarly reflects the civilian occupation of construction equipment operator.  
This MOS has been identified as an occupation where there is a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Thus, noise exposure is consistent with the place, type, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  Accordingly, the element of an in-service event has been met.

In regard to a nexus between the current disability and the in-service event, the Board notes that the mere fact of an in-service injury is not enough.  There must be chronic disability resulting from such injury.  The March 2011 VA examination report shows that the examiner reviewed the Veteran's claims file and considered the Veteran's contention that he experienced tinnitus in service after noise exposure.  The examiner, however, opined that the Veteran's tinnitus was not due to service.  The examiner explained that there was no significant threshold shift for either ear in service and that with no significant threshold shift, there was no indication of cochlear damage.  The VA opinion is consistent with the evidence contemporaneous to the Veteran's service.  The Veteran's service treatment records do not reflect treatment for, or complaints of, tinnitus during active military service.  The Board is cognizant that the Veteran contends that he did not seek medical care because that "would have been a sign of weakness" and the harassment he thought he would be exposed to by his commanding officers.  The claimed explanation for not reporting ear problems, however, would not appear to be relevant to his continued denial of ear problems in his service records made in connection with his discharge.  Indeed, on the Veteran's separation October 1963 Report of Medical History, in response to the question of whether the Veteran ever had or had now many disorders, the Veteran reported affirmative responses to mumps, whooping cough, eye trouble, venereal disease, and "car, train, sea, or air sickness."  The Veteran denied any "ear, nose, or throat trouble."  The report was signed by the Veteran.  Thus, the Veteran's current contention that he experienced tinnitus in service and experienced chronic symptoms of tinnitus during service and ever since service is inconsistent with evidence contemporaneous to service. The Board finds the evidence contemporaneous to service more probative than statements made by the Veteran and A.C. decades later due to its close proximity to service.  

There is no contrary medical opinion. The Board cannot ignore a medical opinion supported by an adequate rationale and insert its own unsubstantiated medical conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has tinnitus etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the medical opinion evidence has found no such relationship.  Thus, the Board finds that the probative evidence of record does not show a nexus between the Veteran's tinnitus and service.  As all three of the elements of service connection have not been met, service connection for tinnitus is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Low back condition

The Veteran contends that he is entitled to service connection for a low back condition.  Specifically, the Veteran reported that his current low back condition occurred during a game of tackle football while on active service in Germany.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current back condition did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.

VA and private medical records demonstrate that the Veteran suffers from central spondylostenois and osteoarthritis of his spine.  Therefore, the requirements for the first element of service connection, evidence of a current disability, have been met.  In addition, the Veteran's STRs confirm treatment for a back contusion in 1962; thus satisfying the second element of service connection-that is, evidence of in-service occurrence of an injury.  

However, the more probative evidence weighs against establishment of the third element necessary for service connection, namely, evidence of a nexus between an in-service injury or disease and the current disability.  In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's low back disorder is related to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The favorable medical opinion evidence includes a January 2007 record, in which Dr. L.V. related that the Veteran reported his severe low back pain started after picking up a large roll of carpet padding in the "late 1960s."  He reported that his pain had worsened since 2003.  Thereafter, however, in a September 2008 letter, Dr. L.V. opined that the Veteran's "service connected back injury [was] responsible for his present back pain."  Dr. L.V. maintained that he did not recall that the Veteran had any other injury to his back.  The Board is not persuaded by Dr. L.V.'s opinion because the findings contained in the September 2008 letter are inconsistent with his earlier findings which acknowledged that the Veteran reported the onset of his symptoms in the "late 1960s" in connection with a post-service event.  Also, Dr. L.V.'s opinion is not based on a review of the Veteran's claims file which includes such relevant evidence as the Veteran's service treatment records.  The Veteran's service treatment records show that there are no other entries in the Veteran's records indicating back troubles or complaints of back troubles after the 1962 injury.  At his October 1963 separation physical, a clinical evaluation of the Veteran's spine was normal and on the Report of Medical History, he did not complain of back trouble of any kind.  For these reasons, the Board finds the opinion is of low probative value. 

The Veteran submitted an October 2007 letter from his chiropractor, C.N., D.C.  The chiropractor noted that the Veteran's initial history states the onset of low back symptoms occurred while playing football in service in 1962 and that the Veteran reported having periodic exacerbations of his symptoms since the football injury.  Also, in a July 2010 letter, written by private physician, B.W., M.D. , he expresses the opinion that the Veteran's "service related back injury in 1962 is/was responsible for [his] low back pain."  The Board is not persuaded by C.N. and Dr. B.W.'s opinions because they are not based on a review of the Veteran's claims file which includes such relevant evidence as the Veteran's report of the onset of severe pain after a post-service injury and service treatment records, which include the relevant information detailed above.  The opinions also do not contain a rationale thereby lessening their probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For these reasons, the Board finds the opinions are of low probative value. 

The unfavorable medical opinion evidence includes a March 2008 VA examination report in which the examiner discussed relevant records from the Veteran's service treatment records and post-service treatment records, including Dr. L.V.'s January 2007 report.  During this examination, the Veteran reported that he had had pain since 1963 and that he received two Epidurals in 1993 that did not help him with the discomfort.  The examiner opined that it was less likely as not that the current degenerative changes of the Veteran's spine were caused by or a result of the contusion to his spine in 1962.  The VA examiner, however, did not provide a rationale thereby lessening the opinion's probative value.  Id.  For these reasons, the Board finds the opinion is of low probative value. 

In February 2012, the Veteran was afforded a second VA medical examination to determine the etiology of his low back condition.  The VA medical examiner diagnosed the Veteran with lumbar/sacral spinal stenosis, osteoarthritis of his spine, and lumbar back surgery.  The VA examiner reviewed the Veteran's relevant medical history to include evidence in the Veteran's claims file, the March 2008 VA examination results, the STRs, Dr. L.V.'s January 2007 letter and September 2008 letter, and Dr. B.W.'s July 2010 letter.  The VA medical examiner noted that the Veteran had one entry in his STRs, dated in 1962, regarding a back contusion; however, there were no additional back related entries during the remaining 16 months of active service.  During this exam, the Veteran reported back pain during 25-mile marches in service and a post service back injury in 1968 that occurred when he was driving a truck and doing construction.  The VA examiner further noted statements in the file made by the Veteran regarding pain and bed rest following a back injury picking up a large roll of carpet and pad in the late 1960s and a back injury that occurred in 1971 or 1972 when the Veteran was helping a friend.  Moreover, the VA medical examiner notes that the Veteran did not receive treatment for his back for over 40 years until the time he reported his back pain got worse in 2003.  

When addressing the etiology of the Veteran's low back condition, the February 2012 VA examiner opined that it was less likely than not that the low back condition incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had one documented low back contusion from football followed by silence through discharge and approximately 40 silent years.  The examiner maintained that if the Veteran was having significant pain he would expect clinical visits, or health care visits, etc. to remedy the problem early on.  There was apparently no work loss during this time.  The examiner observed that the next health information was about the Veteran's back MRI in 2003.  The examiner maintained that spondylostenois was caused by degenerative changes, and degenerative joint disease of the spine which may be secondary to the normal aging process.  Moreover, the VA examiner added that the Veteran mentioned several civilian back injuries that could have contributed to his low back condition.  The VA examiner noted the Veteran's reported history in the January 2007 record and observed that this history placed the Veteran's pain several years after discharge and less likely due to any military back contusion.  The VA examiner indicated that Grade I spondylolisthesis was considered a congenital finding.  The VA examiner explained that spinal stenosis of the spine would be secondary to degenerative joint disease not a military back contusion and that degenerative joint disease of the spine would be most likely due to the normal aging process.  This was especially true since the Veteran's back pain history mostly started in 2003.  The examiner maintained that the Veteran did years of physical work with lifting, bending, and laying carpet, any of which could cause premature degenerative joint disease of the spine.  The examiner noted that he could not determine without resorting to speculation if his several back injuries after military service contributed to his developing degenerative joint disease of the spine.  

The Board finds the opinion of the February 2012 VA examiner to be the most probative evidence with regard to the etiology of the Veteran's low back condition.  This is because the examiner provided a thorough rationale for the opinion provided and the rationale is based on a comprehensive review of the claims file and the relevant evidence contained therein.  Thus, the opinion is accorded the most evidentiary weight. 

In so finding, the Board considered the lay statements made by the Veteran and his mother.  In his January 2011 statement, the Veteran states he experienced back pain to "various degrees" ever since his back was hurt in service.  The Veteran's mother reports that immediately following service, she observed that her son had a back injury that "kept him up most nights and made it difficult to get going in the morning."  The Board notes that a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  See Layno, 6 Vet. App. at 467-70; Charles, 16 Vet. App. at 374.  The Board, however, cannot find that their current statements are credible because they are inconsistent with early statements made by the Veteran in January 2007 concerning the onset of his severe back pain, and service treatment records which show the Veteran did not report any back problems at separation.  Thus, the evidence does not show credible lay evidence of continuity of symptomatology. 
 
Also, to the extent that the Veteran, or his family members seek to provide an etiology as to any conditions that have been diagnosed, the statements are not competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a low back disorder etiologically related to his in-service contusion, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Here, the most probative medical opinion evidence shows that there is no such relationship.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's current low back condition is due to his active service and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue so the doctrine of benefit of the doubt is not applicable here.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


